Per Curiam.
Respondent, Bernard L. Greenberg, was admitted as a member of the Bar of this State in 1955 and has since been engaged in the practice of law in Asbury Park.
He stands' convicted of the crime of attempting to obtain money by false pretense in violation of N. J. S. A. 2A till — 1' and 2A:85-5. The evidence supports a finding that respondent obtained the sum of $200 from á client for the expressed purpose of corruptly influencing an unidentified public official to vacate a term of imprisonment which the client had been sentenced to serve. In fact, respondent sought the money to apply upon indebtedness owed him by the client and had had no intention of using it to bribe an official. The client’s collaboration with the police resulted in the recording of inculpatory conversations which revealed respondent’s guilt.
It is clear that respondent has violated DR 1-102 (A) (3), (4), (5) and (6), these being Disciplinary Rules specifying particular types of misconduct. As the Disciplinary Review Board stated in its Decision and Recommendation submitted to us, “[t]he sole question ... is the measure of discipline to be imposed.”
Respondent’s conduct, despite the fact he did not actually intend to bribe a public official, was calculated to demean the bar and bring it into disrepute. It would suggest to the public that corruption exists within the legal profession and taints the judicial process.
Respondent was temporarily suspended effective April 1, 1978. The Disciplinary Review Board recommended' suspension for a period of two years retroactive to the date of temporary suspension, viz, April 1, 1978. We concur in this recommendation.
*505Accordingly, we hereby suspend respondent from the practice of law for a period of two years and until the further order of this Court, the suspension to commence as of April 1, 1978, the date of respondent’s temporary suspension.
So ordered.
For suspension — Chief Justice Hughes, Justices Mountain, P ashman, Clifford, Schebiber and Handler and Judge Halpern — 7.
Opposed — None.
ORDER
It is ORDERED that BERNARD L. GREENBERG of Asbury Park be suspended from the practice of law for two years and until the further order of this Court, effective April 1, 1978; and it is further
ORDERED that BERNARD L. GREENBERG be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with all the regulations of the Disciplinary Review Board governing suspended, disbarred or resigned attorneys.